                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10   NATIONSTAR MORTGAGE LLC;                              Case No.: 3:15-cv-00375-MMD-CBC
                                                            11                                  Plaintiff,
                                                                                                                       JOINT MOTION TO EXTEND TIME TO
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   v.                                                    FILE NOTICE OF APPEAL
                      LAS VEGAS, NEVADA 89134




                                                            13   HIGHLAND         RANCH    HOMEOWNERS
AKERMAN LLP




                                                                 ASSOCIATION;                AIRMOTIVE
                                                            14   INVESTMENTS, LLC; DOE INDIVIDUALS I-
                                                                 X, inclusive, and ROE CORPORATIONS I-X,
                                                            15   inclusive,
                                                            16                                  Defendants.
                                                            17

                                                            18            Plaintiff Nationstar Mortgage LLC and Defendant Airmotive Investments, LLC, through

                                                            19   counsel, jointly move this Court to extend the time to file a Notice of Appeal in this matter, stating

                                                            20   as follows:

                                                            21         1. On March 13, 2019, this Court issued an order denying Nationstar's motion for summary

                                                            22            judgment. (ECF No. 94)

                                                            23         2. Defendants had not moved for summary judgment prior to the ruling on Nationstar's motion

                                                            24            for summary judgment, so this Court ordered the parties to file supplemental briefs by March

                                                            25            22, 2019 addressing whether judgment should nevertheless be entered in favor of

                                                            26            Defendants. (See ECF No. 109)

                                                            27   ///

                                                            28   ///


                                                                                                                   1
                                                                 48687604;1
                                                             1         3. On March 25, 2019, this Court issued an order granting summary judgment in favor of

                                                             2            Defendants. (ECF No. 109). On that same date, this Court entered judgment in favor of the

                                                             3            Defendants and against Nationstar. Id.

                                                             4         4. Since the entry of the judgment, Nationstar and Airmotive have been negotiating an amicable

                                                             5            settlement of all claims at issue between them in this matter, have agreed to terms of a

                                                             6            settlement, and need only to document their agreement.

                                                             7         5. The current deadline to file a Notice of Appeal is April 24, 2019.

                                                             8         6. The parties to this Joint Motion desire to further discuss an amicable resolution before
                                                             9            incurring the costs associated with an appeal.
                                                            10         7. Fed. R. App. P. 4 provides in pertinent part as follows:
                                                            11                    (5) Motion for Extension of Time.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                  (A) The district court may extend the time to file a notice of appeal if:
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                         (i) a party so moves no later than 30 days after the time
                                                            14                           prescribed by this Rule 4(a) expires; and
                                                            15
                                                                                         (ii) regardless of whether its motion is filed before or during
                                                            16                           the 30 days after the time prescribed by this Rule 4(a) expires,
                                                                                         that party shows excusable neglect or good cause.
                                                            17
                                                                                  (B) A motion filed before the expiration of the time prescribed in Rule
                                                            18                    4(a)(1) or (3) may be ex parte unless the court requires otherwise. If
                                                                                  the motion is filed after the expiration of the prescribed time, notice
                                                            19
                                                                                  must be given to the other parties in accordance with local rules.
                                                            20
                                                                                  (C) No extension under this Rule 4(a)(5) may exceed 30 days after the
                                                            21                    prescribed time or 14 days after the date when the order granting the
                                                                                  motion is entered, whichever is later.
                                                            22

                                                            23         8. Pursuant to Fed. R. App. P. 4, Airmotive and Nationstar respectfully request this Court enter

                                                            24            an Order extending the deadline to file a Notice of Appeal of the claims between Airmotive

                                                            25            and Nationstar until May 24, 2019 or fourteen days after an order is entered upon this Joint

                                                            26            Motion.

                                                            27   ///

                                                            28   ///


                                                                                                                      2
                                                                 48687604;1
                                                             1       9. This Motion is made in good faith and not for purposes of delay.

                                                             2            DATED April 23, 2019.

                                                             3
                                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.             AKERMAN LLP
                                                             4
                                                                 /s/ Timothy Rhoda                                /s/ Jared M. Sechrist, Esq.
                                                             5   ROGER P. CROTEAU, ESQ.                          MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 4958                             Nevada Bar No. 8215
                                                             6   TIMOTHY RHODA, ESQ.                             JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 7878                             Nevada Bar No. 10439
                                                             7   9120 W. Post Road, Suite 100                    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89148                             Las Vegas, NV 89134
                                                             8
                                                                 Attorneys for Defendant Airmotive               Attorneys for Plaintiff Nationstar Mortgage, LLC
                                                             9   Investments, LLC
                                                            10

                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                          IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                  April 25, 2019
AKERMAN LLP




                                                                          DATED: ________________________
                                                            14

                                                            15

                                                            16
                                                                                                             __________________________________________
                                                            17                                               JUDGE, UNITED STATES DISTRICT COURT
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                  3
                                                                 48687604;1
